

116 HR 6173 IH: Covering Coronavirus Test Act of 2020
U.S. House of Representatives
2020-03-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 6173IN THE HOUSE OF REPRESENTATIVESMarch 10, 2020Ms. DeGette (for herself and Ms. Shalala) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo amend title XXVII of the Public Health Service Act to require group health plans and health insurance issuers offering group or individual health insurance coverage to cover COVID–19 testing without cost sharing.1.Short titleThis Act may be cited as the Covering Coronavirus Test Act of 2020.2.Requiring group health plans and health insurance issuers offering group or individual health insurance coverage to cover COVID–19 testing without cost sharingSection 2713 of the Public Health Service Act (42 U.S.C. 300gg–11) is amended—(1)in subsection (a)—(A)in paragraph (2), by striking and at the end;(B)in paragraph (3), by striking the period at the end and inserting a semicolon;(C)in paragraph (4), by striking the period at the end and inserting ; and;(D)by redesignating paragraph (5) as paragraph (6); and(E)by inserting after paragraph (4) the following new paragraph:(5)any service consisting of a test furnished for purposes of diagnosing COVID–19.; and(2)in subsection (b), by adding at the end the following new paragraph:(3)Clarification of nonapplication of interval to COVID–19 laboratory testsThe interval described in paragraph (1) shall not apply to services described in subsection (a)(5)..